It seems clear to me that this judgment must be reversed. Manifestly, it is excessive and against the weight of the evidence. My hesitancy has been as to whether final judgment should be rendered for the defendant by this court, but I have concluded that it should be. That conclusion is based on my opinion that as the temporary injunction and order of contempt were not made ex parte, but only after notice and hearing at which the plaintiff had full opportunity to present his side, the decision favorable to defendant furnished no basis for an action for malicious prosecution.
The elements of an action for wrongful initiation of a civil proceeding, as stated in 3 Restatement of Torts, 440, Section 674, are:
"One who initiates or procures the initiation of civil proceedings against another is liable to him for the harm done thereby, if (a) the proceedings are initiated (i) without probable cause, and (ii) primarily for a purpose other than that of securing the adjudication of the claim on which the proceedings are based, and (b) except where they are ex parte,
the proceedings *Page 120 
have terminated in favor of the person against whom they are brought."
And "ex parte" as used in the rule is defined in the comment on page 445 as: "Proceedings are ex parte when relief is granted without an opportunity for the person against whom the relief is sought to be heard." And the necessity of a favorable decision, except where the order is made ex parte, is made clear by the rule that it is conclusive of probable cause, even though subsequently reversed and a contrary judgment finally rendered. 3 Restatement of Torts, 447, Section 675.
As the facts relating to the circumstances under which the temporary restraining order and order of contempt, were admitted, I think it follows that there was no issue of fact to be submitted to the jury, and the trial court should have held as a matter of law that the plaintiff had failed to prove an essential element of his case.
I do not believe that the court could hold as a matter of law that acting upon the advice of counsel was a defense. The burden of proving all the essential elements of this defense rested upon the defendant. For a shield to exist, many elements must be present. 3 Restatement of Torts, 416, Section 666. And the existence of these elements becomes an issue of fact, dependent, as in this case, upon the credibility of witnesses. In the case at bar the existence of the elements was dependent upon the credibility of one witness, as the attorneys did not testify. The issue of credibility could not be assumed by the court, even though there was no witness to the contrary.
The issue of probable cause in a malicious prosecution action is no different from any other issue of fact in Ohio. The court states the rule of law to guide the jury in the same way it does in any other type of case. *Page 121 
In Ash v. Marlow, 20 Ohio, 119, 129, the court said:
"There is no force in the objection that the judge did not instruct the jury that the facts relied on by defendants below, did, or did not amount to probable cause. `Probable cause,' is a mixed question of law and fact; and if the facts are contested, the court must leave them to the jury with instructions as to what is `probable cause.'"
And this early decision was emphatically adhered to inPennsylvania Rd. Co. v. Hobbs, 96 Ohio St. 584, 118 N.E. 1085.
I do not think the court has the power to decide in this case that the advice of counsel was conclusively proven, so as to leave only the question of law, and that a finding by the jury of lack of probable cause would have been manifestly against the weight of the evidence even in the absence of a decision against the plaintiff upon hearing after notice. The fact that the defendant acquired no title to the real estate by virtue of its agreement with the University of Cincinnati did not necessarily preclude it from having a cause of action against plaintiff. It had a contract with the university which gave it rights against the university and against others who under certain circumstances interfered with those contractual rights. Furthermore, these personal rights did relate to real estate and the distinction between a personal right called a license, and a proprietary right is not so clear or so universally recognized even by lawyers and judges as to justify any one in saying that a mistake of one for another is wholly unjustified.
For the reason that the plaintiff failed to prove the essential element of a favorable termination of the prior proceeding, I concur in entering final judgment for the defendant. *Page 122